Citation Nr: 1817200	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for Lyme disease.

2.  Entitlement to an initial rating higher than 10 percent for encephalopathy, secondary to service-connected Lyme disease.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which, respectively and among other things, granted service connection for Lyme disease, evaluating it as noncompensable; and granted service connection for encephalopathy, evaluating it as 10 percent disabling.

In November 2012, the Veteran filed his notice of disagreement with the noncompensable rating for Lyme disease, and in May 2013 was issued a statement of the case and perfected his appeal to the Board.

In July 2016, the Veteran filed his notice of disagreement with his 10 percent rating for encephalopathy, was issued a statement of the case in August 2016, and in September 2016 perfected his appeal to the Board.

In May 2017, the Board remanded the case for a new VA examination to determine the extent and severity of his Lyme disease and encephalopathy; and to develop his claim for TDIU.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran has not suffered from residuals of Lyme disease; the Veteran's Lyme disease has been inactive.

2.  The Veteran's encephalopathy, secondary to service-connected Lyme disease, is not an active febrile disease, and none of his current symptoms are manifestations or residuals of encephalopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for Lyme disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a,  4.88b, Diagnostic Code 6319 (2017).

2.  The criteria for a rating in excess of 10 percent for epidemic chronic encephalitis are not met. 38 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8000-8099 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2017.

As previously discussed, the Board remanded the case in May 2017 for additional development to include retrieving Social Security Administration (SSA) records and providing a new VA examination.  The Veteran was afforded a new VA examination in November 2017, and was informed of the unavailability of the SSA records which had been destroyed.  Further action was therefore not required with regard to the SSA records.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile, such as when the records have been destroyed).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his attorney has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

The Veteran asserts that higher initial evaluations are warranted for his service-connected Lyme disease and service-connected encephalopathy.  In his July 2016 notice of disagreement, the Veteran argued that his encephalopathy is an active febrile disease, and that he must continue medications to keep the symptoms under control.  In addition, his attorney argued in the September 2016 substantive appeal that the service-connected encephalopathy should be evaluated under diagnostic code 8045, for residuals of brain injuries.  The attorney's reasoning is that encephalopathy is defined as a disease of the brain that has altered the brain's function and structure, and therefore the disability ought to be evaluated on the residuals arising from those alterations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's Lyme disease is evaluated as noncompensable under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6319.  Under DC 6319, active Lyme disease will be assigned a 100 percent disability rating.  If inactive, the disability will be rated by evaluation of "residuals such as arthritis under the appropriate system." 38 C.F.R. § 4.88b.

The Veteran's encephalopathy associated with Lyme disease is rated 10 percent disabling as chronic epidemic encephalitis under Diagnostic Codes 8099-8000.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Under DC 8000, encephalitis is rated based on residuals with a minimum 10 percent rating assigned.  A maximum 100 percent rating is assigned for active febrile disease.  38 C.F.R. § 4.124a, DC 8000.

July 2009 private treatment records indicate that the Veteran's bipolar symptoms in the past were due to encephalopathy based on the high ammonia levels caused by Lyme disease most likely contracted in service. 

A May 2012 disability benefits questionnaire (DBQ) indicated that the Veteran suffered from fatigue, memory loss, tingling hands, insomnia and joint pain attributable to what was determined to be inactive Lyme disease.  The examiner noted that the Veteran had residual neuropathy due to his Lyme disease.  The DBQ  indicated that the Veteran's fatigue and joint pain impacted his ability to work.

The Veteran was afforded a VA examination in June 2012.  The examination report noted that the Veteran's encephalopathy required continuous medication, but did not cause muscle weakness in the upper or lower extremities, and the Veteran did not have pharynx, larynx, or swallowing conditions.  The examination report noted insomnia, normal speech, normal gait, and normal strength.  There was no benign or malignant neoplasm or metastases related to his encephalopathy.  The examiner opined that the Veteran's encephalopathy impacted his ability to work as his symptoms of depression, anxiety, sleeplessness, panic attacks and memory loss, in addition to his restriction on lifting weight due to 3 surgeries on his abdomen, prevent him from working.  The examiner also noted that the Veteran's symptoms contributing to his inability to work are not due to encephalopathy due to Lyme disease as the examiner noted that an infectious disease specialist determined an antibody test for Lyme disease was negative, thus there was no evidence of Lyme disease.

A February 2016 DBQ noted that the Veteran never had any serologic testing that was positive for Lyme disease and the Veteran did not recall ever having any tick bites or rashes.  The Veteran also did not recall being prescribed antibiotics for Lyme disease. The examiner opined that the Veteran did not meet the criteria for Lyme encephalopathy.

A November 2017 DBQ indicated that the Veteran does not suffer from an infectious condition.  The Veteran did report insomnia and was found to have an abnormal speech pattern and abnormal gait.  He did not have a benign or malignant neoplasm or metastases related to encephalopathy, or any residual conditions or complications due to a neoplasm or its treatment.  His encephalopathy did contribute to his mental health condition, but his mental health condition did not result in gross impairment in thought processes or communication.  The examiner noted that blood tests were negative for Lyme disease, opined that the Veteran's symptoms of poor memory, inability to concentrate or think of the "right words", insomnia, moodiness, irritability, and reclusiveness would make getting and keeping a job difficult.  

In response to whether any manifestations or residuals of encephalopathy are present, the examiner opined that the Veteran had no manifestations or residuals of encephalopathy.  The examiner noted that the July 2009 private physician's supposition that the Veteran had elevated ammonia levels was based on his clinical response to lactulose which is the usual treatment for elevated ammonia levels, but is only beneficial in encephalopathies secondary to elevated ammonia levels---the usual cause of which is hepatic cirrhosis.  The examiner concluded that any elevated ammonia would be due to hepatic encephalopathy, as opposed to an encephalopathy secondary to meningoencephalitis secondary to Lyme disease.

The examination report indicated that the Veteran had no antibodies to Lyme disease and as this serology is very specific and sensitive, it is unlikely a false negative, therefore it is unlikely that his current symptoms are due to Lyme disease.

Finally, after a review of the Veteran's service treatment records where he was hospitalized from February 27, 1970 to March 5, 1970, the examiner noted that these records were not remotely suggestive of an encephalitis and do not substantiate the Veteran's contention that he was in a coma.  Therefore, none of his current symptoms are manifestations or residuals of encephalopathy secondary to encephalitis.

The Veteran's symptoms for Lyme disease do not more closely approximate those which would warrant a compensable rating.  As previously stated, for a compensable rating under DC 6319, requires active Lyme disease, otherwise the residuals are rated under the appropriate system.  38 C.F.R. § 4.88b.  While the May 2012 VA examiner determined that the Veteran suffered from fatigue, memory loss, tingling hands, insomnia, joint pain, and residual neuropathy attributable to what was determined to be inactive Lyme disease, subsequent examiners noted serology tests and treatment records which were negative for Lyme disease.  The November 2017 examiner, a physician specializing in internal medicine, provided a sound rationale in support of his opinion that the Veteran did not suffer from Lyme disease, considered the Veteran's treatment records, and explained the elevated ammonia levels, thus his opinion is afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The weight of the evidence thus reflects that the Veteran has not had residuals of Lyme disease throughout the appeal period.

As the preponderance of the evidence reflects that the Veteran has not throughout the appeal period suffered from Lyme disease, or residuals of Lyme disease, the claim for an initial compensable rating for Lyme disease as an active disease must be denied.  The benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3.

Regarding the Veteran's claim for an initial rating higher than 10 percent for encephalopathy, secondary to service-connected Lyme disease, a rating in excess of 10 percent is not warranted.  The June 2012 and November 2017 examination reports noted that while the Veteran suffered insomnia and is prescribed medication to control his encephalopathy, he does not suffer muscle weakness in the upper or lower extremities; did not have pharynx, larynx, or swallowing conditions; and there was no benign or malignant neoplasm or metastases related to his encephalopathy.  There is no indication that this encephalopathy is an active febrile disease.  Therefore, a higher rating under DC 8000 is not warranted. 

The Board has considered whether a higher rating under another diagnostic code would be warranted.  As previously stated, there is no evidence of a malignant or benign neoplasms or metastases, or paralysis agitans, therefore a higher rating under DCs 8002, 8003 and 8004 is not warranted.

The Veteran's attorney has asserted that a higher rating under DC 8045 is warranted stating encephalopathy is defined as a disease of the brain that has altered the brain's function and structure.  However, the November 2017 examiner opined that the Veteran's service treatment records regarding his hospitalization are not remotely suggestive of encephalitis, and concluded that none of his current symptoms are manifestations or residuals of encephalopathy secondary to encephalitis.  The examiner provided a strong rationale in support of his conclusion that the Veteran's current symptoms are not residuals of encephalitis and is thus afforded significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

For the foregoing reasons, the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is warranted for the Veteran's encephalopathy, secondary to service-connected Lyme disease.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial compensable rating for Lyme disease is denied.

Entitlement to an initial rating higher than 10 percent for encephalopathy, secondary to service-connected Lyme disease is denied.



REMAND

The Veteran contends that he is unemployable due to his service connected disabilities.  He indicated on his VA 21-8940 application for increased compensation that he worked as a steam fitter, but had to retire on disability effective May 1, 1997 due to complications from Lyme disease.  

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment, by reason of his or her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16 (a), if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).

However, for those veterans who fail to meet the percentage requirements set forth above in accordance with 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned on an extra-schedular basis by VA's Director of Compensation Service when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16 (b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to VA's Director of Compensation Service is so warranted for extra-schedular consideration. See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, 4 Vet. App. at 363.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment." Id.  The ultimate question, however, is "whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Id.  

Here, the Veteran is service connection for encephalopathy associated with Lyme disease, rated as 10 percent disabling; and Lyme disease rated as noncompensable for a total combined rating of 10 percent.  The Veteran's combined disability rating does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16 (a) for a TDIU.  However, under 38 C.F.R. § 4.16 (b) all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service connected disability should be referred to the Director of Compensation Service.

The Veteran's private physician indicated in July 2009 that after the Veteran was hospitalized in service, he began to have conflicts in service resulting in 2 Article 15s, and also conflicts with his foreman after he was discharged from service which resulted in him quitting his job impulsively.

In June 2012, the Veteran's private physician opined that the Veteran was 100 percent disabled from work due to the consequences of his Lyme disease, and that his encephalopathy with memory loss and depression continue to progress, preventing the Veteran from gainful employment.

In August 2017, the SSA National Records Center provided notification that the Veteran's SSA medical records were not available as they had been destroyed.

The May 2012, June 2012, and November 2017 examiners opined that the Veteran was unable to work due to his symptoms of depression, anxiety, panic attacks insomnia, moodiness, irritability, reclusiveness and memory loss as a result of his encephalopathy.

While the evidence suggests that the Veteran's service connected disabilities prevent him from obtaining and maintaining substantially gainful employment, he Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the AOJ should refer issue of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16 (b). 

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) to the Director of Compensation Service.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


